[Cite as Capretta v. Dir., Ohio Dept. of Job & Family Servs., 2016-Ohio-3226.]

                            STATE OF OHIO, MAHONING COUNTY
                                  IN THE COURT OF APPEALS
                                        SEVENTH DISTRICT
DONNA CAPRETTA                                          )
                                                        )
        PLAINTIFF-APPELLEE                              )
                                                        )                CASE NO. 14 MA 0145
VS.                                                     )
                                                        )                        OPINION
DIRECTOR, OHIO DEPARTMENT OF                            )
JOB AND FAMILY SERVICES, et al.                         )
                                                        )
        DEFENDANTS-APPELLANT                            )
                                                        )

CHARACTER OF PROCEEDINGS:                               Civil Appeal from the Court of Common
                                                        Pleas of Mahoning County, Ohio
                                                        Case No. 12 CV 828

JUDGMENT:                                               Reversed.

APPEARANCES:
For Plaintiff-Appellee                                  Attorney Christine Papa
                                                        Attorney Elizabeth Farbman
                                                        100 East Federal Street, Suite 600
                                                        Youngstown, Ohio 44503

For Defendant-Appellee ODJFS                            Attorney Susan Sheffield
                                                        Senior Assistant Attorney General
                                                        20 West Federal Street, 3rd Floor
                                                        Youngstown, Ohio 44503

For Defendant-Appellant Astre Total                     Attorney Robyn Gallitto
Fitness and Rehab Center, LLC                           1045 Tiffany South, Suite 2
                                                        Youngstown, Ohio 44514
JUDGES:

Hon. Mary DeGenaro
Hon. Gene Donofrio
Hon. Carol Ann Robb


                                                        Dated: May 24, 2016
[Cite as Capretta v. Dir., Ohio Dept. of Job & Family Servs., 2016-Ohio-3226.]
DeGENARO, J.
        {¶1}     Defendant-Appellant, Astre Total Fitness and Rehab appeals the
judgment of the Mahoning County Court of Common Pleas reversing the
Unemployment Compensation Review Commission's (UCRC) decision that Plaintiff-
Appellee, Donna Capretta was not entitled to unemployment benefits. For the
reasons below, the decision of the trial court is reversed, and the UCRC's decision is
reinstated.
        {¶2}     Capretta was hired by Astre beginning on February 1, 2004 as an
hourly employee. On or about January 25, 2010, Capretta was made a club
manager, a salaried position. From June 11, 2011 to June 22, 2011, Capretta took a
vacation from Astre to attend her son's wedding. According to Astre, on June 20,
2011, Capretta was demoted to an hourly position. Capretta asserts she was notified
of her demotion on June 23, 2011.
        {¶3}     Astre owner Chuck Whitman testified that on June 29, 2011, he
instructed Capretta to clean the pool due to algae growth. The pool—which was the
central component of Astre's business—was closed due to this issue. Capretta was
the only employee who cleaned the pool during her employment with Astre, starting
when she was initially hired as an hourly employee through her promotion to
manager. No other employees knew how to clean the pool because Capretta did not
train anyone else to perform that task. After Capretta refused Whitman’s instruction,
she was terminated the same day.
        {¶4}     Capretta admitted that she refused to clean the pool, but she reasoned
that it was appropriate to do so because she was demoted with her pay cut in half,
yet was expected to continue and complete the duties of a manager which included
cleaning the pool.
        {¶5}     The hearing officer found that Capretta was discharged for cause—
insubordination; specifically, her direct refusal to follow a reasonable instruction. She
was the only person who knew how to clean the pool, which had been closed and
could not be used until it was cleaned. The hearing officer noted that Capretta
sarcastically stated she might clean the pool later when she remembered how to do
it.
                                                                              -2-
      {¶6}   Capretta filed an initial application for unemployment benefits that was
granted by the Office of Unemployment Compensation and affirmed by the Director’s
Redetermination. Astre appealed and a hearing was held before the Unemployment
Compensation Review Commission Hearing Officer who reversed the Director's
Redetermination, and found that Capretta had been terminated with just cause due to
her insubordination.
      {¶7}   Capretta filed an appeal and to the Unemployment Compensation
Review Commission, which affirmed the hearing officer's decision. Capretta
appealed this decision to the Mahoning County Court of Common Pleas, which
reversed the decision of the Commission, finding Capretta's termination was not for
just cause as the instructions regarding the pool cleaning were "improper and
unreasonable."
      {¶8}   In its three assignments of error, Astre asserts:

             THE TRIAL COURT ERRED IN FINDING THAT THE DECISIONS
      OF BOTH THE HEARING OFFICER AND THE UNEMPLOYMENT
      REVIEW       COMMISSION       WERE      UNREASONABLE       AND     NOT
      SUPPORTED BY THE MANIFEST WEIGHT OF THE EVIDENCE.

             THE TRIAL COURT JUDGE ABUSED HIS DISCRETION BY
      SUBSTITUTING HIS JUDGMENT FOR THAT OF THE HEARING
      OFFICER.

             THE       TRIAL   COURT     ABUSED       ITS   DISCRETION     BY
      DISREGARDING FINDINGS OF FACT ALREADY MADE BY THE
      HEARING OFFICER THAT ARE SUPPORTED BY EVIDENCE IN THE
      RECORD.

      {¶9}   A trial court may only reverse a Review Commission decision if it was
"unlawful, unreasonable or against the manifest weight of the evidence." R.C.
4141.282(H). Kosky v. American General Corp., 7th Dist. No. 03–BE–31, 2004-Ohio-
1541, ¶ 9. A court of appeals has the same narrow standard of review. Tzangas,
Plakas & Mannos, Attorneys v. Admr., Ohio Bur. of Emp. Servs., 73 Ohio St. 3d 694,
                                                                              -3-
696,   1995-Ohio-206,     653 N.E.2d 1207.    Courts   reviewing    unemployment
compensation benefits cases may not make factual or witness credibility
determinations, because a hearing officer, as fact-finder, is in the best position to
evaluate the credibility of witnesses. Brown–Brockmeyer Co. v. Roach, 148 Ohio St.
511, 518, 76 N.E.2d 79 (1947); Cafaro Mgt. Co. v. Polta, 7th Dist. No. 11 MA 171,
2012-Ohio-4558, ¶ 13. Thus, if the Review Commission's factual findings are
supported by competent, credible evidence, an appellate court must accept those
findings. Morris v. Director, Ohio Dept. of Job and Family Services, 7th Dist. No. 2001
CO 55, 2002-Ohio-5250, ¶ 15. "The fact that reasonable minds might reach different
conclusions is not a basis for the reversal[.]" Irvine v. State Unemployment
Compensation Bd. of Review, 19 Ohio St. 3d 15, 18, 482 N.E.2d 587 (1985).
       {¶10} Astre argues that the trial court incorrectly applied a de novo standard
of review, and that it should have deferred to the hearing officer who was in the best
position to review the evidence and weigh witness credibility. Astre further contends
that the hearing officer, not the trial court, correctly applied Ohio law to the facts of
this case when finding Capretta demonstrated an unreasonable disregard for Astre's
best interests by refusing to clean the pool.
       {¶11} In response, Capretta argues that pursuant to R.C. 4141.46, the laws
regarding unemployment benefits should be liberally construed in favor of the
claimant. She contends that she had no prior history of insubordination, and the trial
court was correct to find that Astre's instruction to clean the pool was improper and
unreasonable.
       {¶12} The hearing officer's decision was supported by competent, credible
evidence. Thus, it was error for the trial court to reverse that decision. During
Capretta's tenure with Astre, she was the only employee who knew how to clean the
pool. On the day she was terminated, the pool was full of algae, closed, and could
not be used. Whitmore's instruction for Capretta to clean the pool was reasonable
and direct. She refused to do so, which was insubordination. As such, this was
reasonable cause for her termination and precludes an award of unemployment
benefits.
                                                                      -4-
       {¶13} Accordingly, the judgment of the trial court is reversed and the
Commission's decision reinstated.

Donofrio, P. J., concurs.

Robb, J., concurs.